      Case 1:20-cv-06609-AJN-GWG Document 44 Filed 09/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    9/1/2021

  Navigators Insurance Company,

                        Plaintiff,
                                                                               20-cv-6609 (AJN)
                  –v–
                                                                                    ORDER
  Goyard, Inc.,

                        Defendant.



ALISON J. NATHAN, District Judge:

       In light of the discovery extensions in this case, the conference scheduled for October

29, 2021 is adjourned to January 7, 2022 at 3:45 P.M.



       SO ORDERED.

 Dated: September 1, 2021
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                1
